UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


                                                         18 Cr. 774 (KPF)
                       -v.-
                                                      SCHEDULING ORDER
JOHN BROWN,

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

      On March 26, 2020, the Court received an e-mail from defense counsel,

copying all relevant parties and writing with the consent of the Government

and the United States Probation Office, requesting a 45-day extension to the

current April 16, 2020 final disclosure deadline for the Presentence

Investigation Report (“PSR”) and a 60-day adjournment of the current April 30,

2020 sentencing date. Defendant’s request is GRANTED. The final disclosure

deadline for the PSR is hereby extended to May 11, 2020. Defendant’s

sentencing is hereby ADJOURNED to July 31, 2020 at 3:00 p.m. Defendant’s

sentencing submission will be due on or before July 17, 2020, and the

Government’s sentencing submission will be due on or before July 24, 2020.

      SO ORDERED.

Dated: March 27, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
